DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2019 and 3/23/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong Xiaobin CN 105510444 (hereafter known as Hong, see attached reference).
([0002] and [0004]), comprising following steps: loading an imaging excitation signal to the pipeline under detection ([0005]); acquiring an imaging excitation reflection signal and an imaging excitation transmission signal fed back after the imaging excitation signal passes through the pipeline under detection ([0005; [0033]; Figure 2); obtaining a bending mode guided wave of the imaging excitation reflection signal and a bending mode guided wave of the imaging excitation transmission signal respectively ([0036]), and performing time reversal processing on the bending mode guided waves of the two types of signals respectively to obtain time-reversed signals of the two types of signals ([0006]; [0007]; [0014]; [0019]); performing excitation reversal on the time-reversed signals of the two types of signals respectively to obtain two sets of excitation reversal data ([0006]; [0041]; Figure 2); performing temporal and spatial focusing processing ([0006]) on the two sets of excitation reversal data to obtain a vibration cloud diagram ([0015]); and converting the vibration cloud diagram into a three-dimensional color point cloud diagram to image a defect of the pipeline ([0016]).” Hong does not explicitly teach performing the method on “a lining anti-corrosion”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to use the method taught by Hong on an anti-corrosion lining. The prior art teaches in [0004] that cables and similar structures are inspected through non-destructive means. Since the prior art teaches that this method can detect defects in a pipeline, it could also detect defects in the lining of a pipeline. It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious (KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)).

(Figure 2).”

As to claim 3, Hong teaches “wherein both the first excitation transducer array and the second excitation transducer array adopt piezoelectric ceramics based on piezoelectric effect, and both are adhered to the surface of the lining anti-corrosion pipeline under detection through a couplant ([0005]; [0034]).”

As to claim 4, Hong teaches “wherein the imaging excitation signal is an ultrasonic signal ([0005]).”

As to claim 5, Hong teaches “wherein in acquiring the imaging excitation reflection signal and the imaging excitation transmission signal, a synchronous interface sync of a waveform generator for generating the imaging excitation signal ([0033]; [0035];  is connected to an external trigger interface of a data acquisition card, and the imaging excitation reflection signal and the imaging excitation transmission signal are led to different paths of the data acquisition card respectively, to achieve synchronous acquisition of the imaging excitation reflection signal and the imaging excitation transmission signal ([0035]).”

([0006]; [0041]).”

As to claim 8, Hong teaches “herein obtaining the vibration cloud diagram is achieved in such a manner that a displacement value of each point of the lining anti- corrosion pipeline under detection in the two sets of excitation reversal data is multiplied, and then products at all moments are superimposed to obtain a stress value of each point of the lining anti-corrosion pipeline under detection at every moment, and then the vibration cloud diagram is obtained according to the stress value ([0016]; Figure 8; [0046]).”

As to claim 9, Hong teaches “wherein converting the vibration cloud diagram into the three-dimensional color point cloud diagram is achieved in such a manner that the stress values of the vibration cloud diagram and a defined RGB spatial curve are mapped to obtain the three-dimensional color point cloud diagram ([0046]; [0047]).”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong Xiaobin CN 105510444 (hereafter known as Hong, see attached reference) in view of Barrett US 20150253174.
As to claim 7, Hong teaches “wherein obtaining the excitation reversal data is achieved in such a manner that according to parameter information of the lining anti- corrosion pipeline ([0006]; [0041]; Figure 2) and simulation parameters are set in finite element model software, and the two sets of excitation reversal data are obtained after simulation ([0043]).” Hong does not explicitly teach determining a model provided by a manufacturer using the measured parameter. 
Barrett teaches “provided by a manufacturer, a model is established ([0156]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Barrett with Hong. It would be obvious to compare measured data to stored data in order to determine the type of pipe, lining or material that is being tested. This is common in the art. Barrett teaches the use of ultrasonic signals in order to determine the barrel type, therefore the technological field of the ultrasonic signal utilization in the prior arts is the same. Determining the type of material or part made by the manufacturer based on a measured parameters allows the user to know who the manufacturer is and what part is being measured and has a defect in it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863